Citation Nr: 0639087	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.
 

THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

In a June 2004 rating decision, the RO denied the veteran's 
later claim for an earlier effective date for the award of 
service connection his Type II diabetes mellitus.  The 
veteran did not perfect his appeal by filing a notice of 
disagreement and substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  In addition, 
in September 2004, the veteran also withdrew his appeal for 
an increased rating for post-traumatic stress disorder 
(PTSD).  See 38 C.F.R. § 20.204 (2006).  Therefore, these 
issues are not currently before the Board.

Finally, the RO received additional medical records following 
the issuance of the last statement of the case (SOC) in March 
2004.  However, these records pertain to his service-
connected PTSD, such that they are not relevant to the Type 
II diabetes mellitus disability issue on appeal.  
Accordingly, a remand to the RO for preparation of a 
supplemental statement of the case is not required.  See 38 
C.F.R. §§ 19.31(b), 19.37(a) (2006). 


FINDING OF FACT

The veteran's diabetes mellitus requires restricted diet and 
an oral hypoglycemic agent; there is no objective evidence 
that it restricts his activities or that it involves episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, 
but no greater, for Type II diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.119, Diagnostic Code 7913 (2006).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's Type II diabetes mellitus disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7913.  38 C.F.R. § 4.119.  The veteran has appealed the 
original October 2003 rating decision that granted service 
connection at 10 percent.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 7913, a rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  38 C.F.R. § 4.119.  A rating of 20 
percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet. Id.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

The evidence of record supports a higher 20 percent rating.  
Specifically, the September 2003 diabetes mellitus examiner 
recorded that the veteran's diabetes mellitus required a 
restricted diet.  The examiner also vaguely indicated that 
"treatment continues as started several years ago..."  He did 
not specify whether the veteran was on an oral hypoglycemic 
agent.  However, a VA prescription record from June 2003 
confirms that the veteran takes rosiglitazone, an oral 
hypoglycemic agent, on a daily basis for his diabetes 
mellitus.  Resolving any doubt in the veteran's favor, a 20 
percent rating is warranted.  38 C.F.R. § 4.3.   

As for a higher rating, the evidence of record does not 
support a rating above the 20 percent just assigned.  That 
is, the September 2003 examiner noted no history of 
ketoacidosis or hypoglycemic reactions that could entitle him 
to a higher rating.    There is no indication or allegation 
that the veteran has been hospitalized due to his diabetes.  
He sees a diabetic care provider once every three months.  A 
June 2003 treatment record describes his diabetes as 
"controlled."  There was no allegation or evidence of any 
restriction of activities.  Overall, the VA examination, VA 
treatment records, and the veteran's own assertions provide 
strong evidence against a higher severity for his disorder.  

Although this is a Fenderson situation, and the veteran, 
therefore, could be assigned staged ratings for his Type II 
diabetes mellitus, that would simply not be appropriate for 
this time period.  The medical evidence shows a consistent 
level of disability, and consequently a 20 percent rating is 
warranted from the date of the claim.

Based on the above, although a 20 percent rating is 
warranted, the Board cannot conclude that the veteran's 
diabetes disability is of the severity contemplated by the 
criteria for an even higher 40 percent rating.  38 C.F.R. 
§ 4.7.  Accordingly, absent objective evidence of restriction 
of activities, insulin, ketoacidosis, hospitalization, or 
hypoglycemic reactions because of his diabetes mellitus, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent.  38 C.F.R. § 4.3.  

The veteran is already in receipt of a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) (see February 2005 rating 
decision).  However, medical records demonstrate that his 
inability to work is the result to his service-connected 
post-traumatic stress disorder.  There is no evidence that 
his diabetes mellitus presents such an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in September 2003, 
October 2003, and March 2005, the RO advised the veteran of 
the evidence needed to substantiate both his initial claim 
for service connection and subsequent increased rating claim.  
The letters explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With regard to the final fourth element of notice, both the 
September 2003 and March 2005 VCAA letters specifically ask 
the veteran to provide any evidence in his possession that 
pertains to or supports his claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004).  The Board finds no harm to 
the veteran in giving him more notice following the adverse 
rating action.  

The Board emphasizes that the diabetes mellitus issue on 
appeal arises from an initial rating assigned when the RO 
awarded service connection, such that the original September 
2003 letter refers to the requirements for establishing only 
service connection for this disorder.  VA's Office of General 
Counsel (GC) has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided, as is the case 
here.  VAOPGCPREC 8-2003.  Nonetheless, the RO issued an 
additional VCAA notice letter in March 2005 with information 
specific to the claim for an increased rating for diabetes 
mellitus.    

The Board observes that the RO issued the September 2003 VCAA 
notice letter prior to the October 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although it supplemented that letter with later 
correspondence, there is no indication of prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  

Since a disability rating and effective date have already 
been assigned, the lack of notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is harmless error.  In 
any event, a correct notice regarding the increased rating 
issue that has been partially granted may be issued following 
the Board's decision, when the RO implements the Board's 
decision in this case.  In this way, no harm will come to the 
veteran.

In addition, neither the veteran nor his representative has 
made any showing or allegation of any defect in the provision 
of notice that resulted in some prejudice to the veteran.  
The Board finds that any deficiency in the content or timing 
of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that 
although the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

With respect to the duty to assist, the RO obtained service 
medical records (SMRs), VA treatment records, and a relevant 
VA examination.  There is no indication or allegation from 
either the veteran or his representative that additional 
relevant evidence remains outstanding.  Therefore, the Board 
is satisfied that the duty to assist has been met. 38 
U.S.C.A.  § 5103A.
ORDER

An initial disability rating of 20 percent for Type II 
diabetes mellitus is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


